Citation Nr: 0421875	
Decision Date: 08/10/04    Archive Date: 08/17/04

DOCKET NO.  03-11 814A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Wilmington, Delaware

THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for hypertension.

2.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a bilateral knee 
disability.

3.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a left shoulder 
disability.  

4.  Entitlement to service connection for sinusitis.

5.  Entitlement to service connection for headaches.

6.  Entitlement to service connection for a neck disability.




REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

D. A. Saadat, Counsel


INTRODUCTION

The veteran had active military service from January 1967 to 
September 1970. 

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a July 2002 RO rating decision which found that 
new and material evidence had not been submitted to reopen 
claims for service connection for hypertension, a bilateral 
knee disability, and a left shoulder disability; and which 
also denied claims for service connection for sinusitis, 
headaches, and a neck disability.  A Board hearing was held 
in March 2004. 

The applications to reopen claims for service connection for 
hypertension, a bilateral knee disability, and a left 
shoulder disability, as well as the claims for service 
connection for sinusitis and headaches, are discussed in the 
main portion of the present Board decision.  The claim for 
service connection for a neck disability is addressed in the 
remand section at the end of the decision. 




FINDINGS OF FACT

1.  In November 1971 and November 1973 unappealed decisions, 
the RO denied service connection for hypertension.  Evidence 
received since the last of these final decisions includes 
some evidence which is not cumulative or redundant, and which 
is so significant that it must be considered in order to 
fairly decide the merits of the claim.  Based on all the 
evidence of record, the veteran's current hypertension began 
during his active duty.

2.  In a June 1973 decision, the Board denied service 
connection for a bilateral knee disability.  Evidence 
received since that time is cumulative or redundant, or is 
not so significant that it must be considered in order to 
fairly decide the merits of the claim.

3.  In a June 1973 decision, the Board denied service 
connection for a left shoulder disability.  Evidence received 
since that time is cumulative or redundant, or is not so 
significant that it must be considered in order to fairly 
decide the merits of the claim.

4.  The veteran's sinusitis began years after his active duty 
and was not caused by any incident of service.

5.  The veteran's headaches began many years after his active 
duty and was not caused by any incident of service.


CONCLUSIONS OF LAW

1.  New and material evidence has been submitted to reopen a 
claim for service connection for hypertension.  38 U.S.C.A. 
§§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2001).   Based 
on all the evidence, hypertension was incurred in active 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2003).

2.  New and material evidence has not been submitted to 
reopen a claim for service connection for a bilateral knee 
disability; and the June 1973 Board decision remains final.  
38 U.S.C.A. §§ 5108, 7104 (West 2002); 38 C.F.R. § 3.156 
(2001). 

3.  New and material evidence has not been submitted to 
reopen a claim for service connection for a left shoulder 
disability; and the June 1973 Board decision remains final.  
38 U.S.C.A. §§ 5108, 7104 (West 2002); 38 C.F.R. § 3.156 
(2001). 

4.  Sinusitis was not incurred in or aggravated during 
service.  38 U.S.C.A. § 1110,  (West 2002); 38 C.F.R. § 3.303 
(2003). 

5.  Headaches were not incurred in or aggravated during 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2003). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The file shows that through correspondence, rating decision, 
statement of the case, and supplemental statement of the 
case, the veteran has been notified of the evidence necessary 
to substantiate his claims which are addressed in the present 
Board decision.  As to these issues, identified medical 
records have been obtained and additional VA examinations are 
not warranted.  The Board finds that the notice and duty to 
assist provisions of the law have been satisfied as to these 
issues.  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.

I.  Applications to reopen claims for service connection.

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

For the showing of chronic disease in service, there must be 
a combination of manifestations sufficient to identify the 
disease entity and sufficient observation to establish 
chronicity at the time as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  
Continuity of symptomatology is required where the condition 
noted during service is not, in fact, shown to be chronic or 
where the diagnosis of chronicity may be legitimately 
questioned.  Where the fact of chronicity in service is not 
adequately supported then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b).  

Service connection for certain chronic diseases, including 
hypertension and arthritis, will be rebuttably presumed if 
they are manifest to a compensable degree within the year 
following active service.  38 U.S.C.A. §§ 1101, 1112, 1113; 
38 C.F.R. §§ 3.307, 3.309.

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  The presumptive 
provisions of the statute and VA regulations implementing 
them are intended as liberalizations applicable when the 
evidence would not warrant service connection without their 
aid.  38 C.F.R. § 3.303(d).

An unappealed RO decision, or a Board decision, is considered 
final, with the exception that the claim may be reopened if 
new and material evidence is submitted, and if the claim is 
thus reopened, it will be reviewed on a de novo basis.  
38 U.S.C.A. §§ 5108, 7104, 7105; Manio v. Derwinski, 1 
Vet.App. 140 (1991).  

During the time applicable to the present case, "new and 
material evidence" means evidence not previously submitted to 
agency decisionmakers which bears directly and substantially 
upon the specific matter under consideration, which is 
neither cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2001).  
[The definition of "new and material evidence" has since been 
changed but the new version is not applicable to the present 
case, given the date on which the applications to reopen were 
filed.  See 38 C.F.R. § 3.156(a) (2003).]

A.  Hypertension

Service connection for hypertension was previously denied in 
unappealed November 1971 and November 1973 RO decisions.  
Evidence considered since the last of these decisions 
includes numerous medical records verifying post-service 
hypertension, as well as some other clinical findings and 
histories suggesting the condition may be related to service.  
The Board finds that such additional evidence includes some 
evidence which is not cumulative or redundant, and which is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  Thus the claim for service 
connection for hypertension is deemed reopened, and the Board 
has reviewed the claim on a de novo basis.  

Hypertension means persistently high blood pressure.  Various 
criteria for what is considered elevated blood pressure have 
been suggested, and according to some medical authorities the 
threshold is a systolic pressure of 140 and a diastolic 
pressure of 90.  Dorland's Illustrated Medical Dictionary 635 
(26th ed. 1981).

The veteran served on active duty from January 1967 to 
September 1970.  A November 1968 service medical records 
notes a family history which including the veteran's mother 
having hypertension.  Most of his blood pressure readings 
during active duty were within normal limits.  However, 
records in December 1968 show an elevated blood pressure of 
150/96.  A cardiology consultation for a heart murmur was 
also given that month.  Blood pressure at the August 1970 
service separation examination was 130/84.  

At a post-service VA examination in September 1971, the 
veteran had multiple blood pressure readings of 140/90, and a 
diagnosis of arterial hypertension was made.  At a September 
1973 VA examination, he was noted to have a heart murmur, his 
blood pressure was 120/75, and a cardiology consultation was 
recommended.

There are some normal blood pressure readings in later 
medical records.  However, there were numerous elevated blood 
pressure readings in September 1975 (as high as 260/150), and 
hypertension was diagnosed.  Subsequent medical records dated 
into the 2000s show ongoing hypertension, treated with 
medication.  These medical records include some histories 
from the veteran that his blood pressure was first noted to 
be elevated duty active duty.  He gave a similar account in 
testimony at his March 2004 Board hearing.

The evidence shows an episode of elevated blood pressure 
during the veteran's active duty, among some normal readings.  
Chronic persistent high blood pressure (i.e., hypertension) 
was not shown to a compensable degree within the year after 
service.  See 38 C.F.R. § 4.101, Diagnostic Code 7101.  
However, blood pressure was somewhat elevated, and 
hypertension was diagnosed, at a VA examination about a year 
after service.  Numerous later medical records show ongoing 
hypertension, with a reliable history of intermittent 
elevated blood pressure during and immediately after service.  

One reasonable interpretation of the evidence is that the 
veteran's intermittent or labile high blood pressure in 
service and shortly after represented the early stages of 
chronic hypertension which was first diagnosed after service, 
and that therefore hypertension began during active duty.  
See 38 C.F.R. § 3.303(d).  With application of the benefit-
of-the-doubt rule, 38 U.S.C.A. § 5107(b), the Board holds 
that such is the case.  The Board concludes that hypertension 
was incurred in active service.  Based on the reopened claim, 
service connection for hypertension is granted.

B.  Bilateral knee disability and left shoulder disability

By a June 1973 final Board decision, service connection for a 
bilateral knee disability and a left shoulder disability was 
denied. 

The evidence of record at the time of the June 1973 Board 
decision consisted (in pertinent part) of the following: 

(1)  Active duty service medical records 
which reflect that at his December 1966 
enlistment examination, the veteran's 
upper extremities and lower extremities 
were essentially normal.  During a 
November 1968 general examination, he 
reported having an occasional "charlie 
horse" in his legs.  At his August 1970 
separation examination, his upper and 
lower extremities were normal.  The 
examiner noted that the veteran had 
fractured his right lower leg in 1958, 
and that it had been casted with no 
sequelae.  The examiner also noted that 
the veteran's left arm occasionally 
popped when fully extended, but this was 
not considered incapacitating. 

(2)  A July 1971 claim for benefits (VA 
Form 21-526), on which the veteran 
asserted that he had fallen off an 
aircraft while unloading mail in Vietnam, 
hurting his knees.  He claimed that his 
knees presently gave out.  He also 
asserted that he had dislocated his 
shoulder in Vietnam in 1969.  

(3)  The report of a September 1971 VA 
examination, in which he reported that he 
had injured both knees in October 1970, 
that he was not hospitalized and that no 
x-rays were taken.  Since then, he said, 
both knees tended to buckle and 
occasionally lock, and surgery reportedly 
had been suggested.  He also said that he 
had dislocated his left shoulder in 1969, 
that this was reduced, that he was not 
hospitalized, and that no x-rays were 
taken.  Since then, his left shoulder 
would reportedly dislocate if he reached 
out.  Examination of the left shoulder 
was essentially negative, but the knees 
showed mild instability.  X-rays of the 
knees and left shoulder were negative.  
Following the examination, he was 
diagnosed as having internal derangement 
of both knees and no left shoulder 
pathology. 

(4)  A written statement associated with 
the claims folder in January 1973, in 
which a friend of the veteran stated that 
he had met the veteran while stationed in 
Vietnam, and that they were stationed 
together at an air base in Virginia.  
This individual stated that while 
unloading an aircraft one night, the 
veteran fell and injured his knees and 
left shoulder.  The veteran apparently 
went to the dispensary because of pain 
and weakness in both knees and his 
shoulder.  To this individual's 
knowledge, the only treatment the veteran 
received was to have his knees wrapped in 
Ace bandages and subsequent whirlpool 
sessions.  During their tour together and 
since his discharge, this individual 
reportedly had - on several occasions - 
seen the veteran almost fall to the 
ground or grab for his arm because of 
weak knees.  

(5)  Another written statement associated 
with the claims folder in January 1973, 
in which a member of the veteran's family 
reported that while the veteran was in 
Vietnam, he wrote several letters in 
which he complained about having great 
difficulty with his knees and left 
shoulder.  The veteran apparently wrote 
that he had fallen from an airplane while 
unloading some equipment.  This 
individual wrote that upon the veteran's 
return from Vietnam, it was quite obvious 
that there was something wrong with his 
knees.  He walked with a slight limp and 
had difficulty getting up in the 
mornings.  He would have to sit on the 
side of the bed for several minutes 
before he would walk.  Several nights, he 
slept with a heating pad on his shoulder 
after having applied liniment.  Less than 
one year after his discharge, it was 
necessary for the veteran to seek medical 
attention for his shoulder and both 
knees.  Less than one year after 
discharge, the veteran reportedly went a 
private physician (Charles Epps, Jr., 
M.D.) for treatment of his knees and left 
shoulder.  

(6)  A January 1973 letter in which the 
veteran's employer wrote that from the 
veteran's initial employment beginning in 
June 1971, he had had to use extensive 
sick leave for (in part) his knees.  

(7)  A December 1972 letter associated 
with the claims file in January 1973, in 
which Dr. Epps wrote that he had treated 
the veteran for left shoulder symptoms 
since January 1971.  

(8)  The transcript of a Board hearing 
conducted in May 1973, in which the 
veteran essentially recounted how he had 
injured his knees and left shoulder while 
unloading an airplane in service, and how 
he continued to have symptoms in these 
areas since this incident.

Subsequent to the June 1973 Board decision, the following 
evidence was associated with the claims file:

(9)  The report of a VA examination 
conducted in September 1973, during which 
the veteran had no specific 
musculoskeletal complaints. 

(10)  Reserve records (apparently 
associated with the claims file in March 
1998), which reveal that at a December 
1974 examination, he reported that his 
left shoulder and knees locked sometimes 
during exercise.  On examination, his 
upper and lower extremities were 
essentially normal.  At a December 1979 
examination, he reported that he had been 
involved in a motor vehicle accident in 
August 1979, in which he injured his 
neck, lumbar spine, and left leg.  It was 
noted, however, that this had not 
interfered with his ability to perform.  
The veteran also reported that in 1950, 
he had fallen off the top of a Brink's 
truck, hitting his back and left 
shoulder.  He had apparently been treated 
with heating pad, with normal range of 
motion and strength.  On examination, his 
upper and lower extremities were 
essentially normal.  At an October 1983 
examination, his upper and lower 
extremities were essentially normal.  At 
a July 1987 examination, it was noted 
that he had bilateral derangement of his 
knees, but this was not being treated and 
was not considered incapacitating.  
Examination of the joints in August 1991 
was essentially normal.  At his September 
1996 retirement examination for the 
reserve, the joints were essentially 
normal.  

(11)  A January 2001 letter from Thomas 
A. Bruce, M.D., who wrote that x-rays of 
the veteran's right knee taken in 
November 2000 showed minimal spurring of 
the superior articular border of the 
patella.  X-rays of the left knee showed 
some spurring of the superior articular 
border of the patella.  Dr. Bruce noted 
that the x-ray also reflected a mild 
degree of degenerative arthritic changes 
of both knees.  He noted that the veteran 
had also complained of left shoulder 
pain, although a November 2000 x-ray of 
the shoulder was negative.

(12)  A written statement from the 
veteran filed in March 2001, in which he 
asserted that his right and left knee 
conditions, and left shoulder injury, 
occurred while he was stationed in 
Vietnam in 1969 to 1970.  

(13)  Private medical records associated 
with the claims file in April 2002, which 
reflect that the veteran sought 
outpatient treatment in November 2001 for 
left shoulder symptoms (including pain 
and a "shock-like sensation") in March 
1990, March 2000, May 2001, November 
2001, and February 2002 (at which time 
the veteran also complained of left knee 
symptoms).  Following the May 2001 visit, 
the veteran was assessed as having left 
rotator cuff tendinitis.  

(14)  The transcript of a Board hearing 
in March 2004, during which the veteran 
said that the he injured his left 
shoulder on the first day he was in 
Vietnam.  His unit "got hit" and he 
reportedly rolled out of a top bunk and 
hit a wall locker.  He then described how 
he apparently injured his knees after 
falling while unloading an airplane in 
about June or July of 1969.  He said he 
hit his knee, rolled over, and hit his 
shoulder on the side of the plane.  He 
said he went to sick call at the air base 
dispensary, and was given medication and 
ice to put on his shoulder.  No x-ray was 
taken and he went right back to work.  He 
said that between then and his discharge, 
he used over-the-counter medication and 
would take whirlpool baths.  He said he 
sought medical attention for his knees 
and left shoulder within about a year 
after service, when he saw Dr. Epps (who 
apparently told him that he had a 
"disarrangement of the bones in the 
knees.").  

To the extent that the veteran has contended that he 
currently has a bilateral knee and/or left shoulder 
disabilities arising from a fall in service, this evidence is 
not new.  These statements are essentially a repetition of 
the assertions made prior to the June 1973 Board decision 
(such as in the July 1971 claim for benefits or the 
transcript of the May 1973 Board hearing), and are therefore 
merely cumulative.  Moreover, where resolution of the issue 
turns on a medical matter, unsupported lay statements, even 
if new, cannot serve as a predicate to reopen a previously 
disallowed claim.  Moray v. Brown, 5 Vet. App. 211 (1993).

The January 2001 letter from Dr. Bruce and the private 
medical records received in April 2002 are cumulative to the 
extent that they merely reiterate that the veteran has 
bilateral knee and left shoulder symptoms (this was already 
noted in the September 1971 VA examination report).  Although 
the report of a September 1973 VA examination was not of 
record at the time of the June 1973 Board decision, the 
report merely reflected that the veteran did not make any 
musculoskeletal complaints at that time.  This report, if 
anything, merely reinforces the Board's June 1973 conclusion 
that the veteran had no residual disabilities of the knees or 
left shoulder following his release from active duty in 1970.  
As such, this examination report is clearly not sufficient to 
reopen the claims for service connection. 

While the veteran's reserve records were not of record at the 
time of the Board's June 1973 decision, none of them contain 
entries suggesting that the veteran had disabilities of 
either the knees or left shoulder which arose from a fall 
while on active duty.  Thus, while new, these documents 
cannot be considered material and therefore they are 
insufficient to reopen the claims for service connection.   

The Board finds that the evidence received subsequent to the 
June 1973 Board decision is not new and material and does not 
serve to reopen the claims for service connection for a 
bilateral knee disability and a left shoulder disability.  

II.  Claims for service connection

The veteran claims that he has sinusitis and headaches which 
are attributable to his period of active duty.  

Service medical records reflect, in pertinent part, that at 
his December 1966 enlistment examination, the veteran's 
sinuses were essentially normal.  In August 1969, he sought 
outpatient treatment for a headache on the right side from 
frontal to occipital.  His teeth were examined and found 
normal, but he did have an upper respiratory infection.  At 
his August 1970 separation examination, sinuses were normal.  
It was noted that the veteran had had a chronic cold and 
reportedly had experienced occasional sneezing for two years 
(which he treated with aspirin and Contact).  However, this 
was not considered incapacitating, and had no complications 
or sequelae.   

At Air Force Reserve examinations conducted in December 1974 
and December 1979, he denied any history of sinusitis or 
frequent or severe headache.  He did report a history of 
sinusitis prior to an October 1983 examination.  In any case, 
all three examinations revealed essentially normal sinuses.   

At a July 1987 examination, he was noted to have undergone 
treatment for sinusitis with medication and good results.  At 
an August 1991 examination, he reported that he had had 
seasonal sinusitis since 1967, and that this had responded 
well to medication.  Examination of the sinuses was 
essentially normal.  In conjunction with a September 1996 
retirement examination, he reported a history of sinusitis 
and associated headaches.  Examination of the sinuses was 
essentially normal.  

Private medical records reflect that the veteran sought 
outpatient treatment in November 1994 and April 1995 for 
assessed sinusitis, and in October 1995 and December 1995 for 
what was assessed as headaches, possibly sinus related.  

In an August 2002 letter, Lawrence R. Cannaday, M.D., wrote 
that he had treated the veteran sometime between 1971 and 
1982 for sinusitis.  He said that he was unable to locate the 
veteran's actual treatment records, however.  

At his March 2004 Board hearing, the veteran said he first 
began having problems with his sinuses in 1968 to 1969, prior 
to going to Vietnam.  He said he sought outpatient treatment 
at an air base, where he was given nasal spray and nasal 
decongestant.   He said that about two months after arriving 
in Vietnam, he again sought treatment for sinuses and 
headaches.  He said that within six months of discharge, he 
went to see Dr. Canady for these problems.  

The service medical records from the veteran's period of 
active duty are negative for any sinus symptoms, and document 
only one outpatient visit for headaches (clearly an acute and 
transitory symptom which resolved with medication and did not 
merit further complaints or treatment).  While Dr. Cannaday 
said that he treated the veteran sometime between 1971 and 
1982 for sinusitis, this would still have been after the 
veteran's period of active duty, and there are no records of 
any early post-service treatment for the conditions.  Medical 
records for many years after service are negative for a 
diagnosed sinus or headache condition.  In fact, the first 
documented post-service diagnosis of a sinus disorder is 
dated in 1994 and headaches were not assessed until 1995, 
more than two decades after the veteran's active duty period 
ended.

The Board acknowledges that in an October 2002 written 
statement, the veteran asked for consideration of his claims 
as a combat veteran under 38 U.S.C.A. § 1154(b).  In the case 
of any veteran who engaged in combat with the enemy in active 
service, VA shall accept as sufficient proof of service-
connection of any disease or injury alleged to have been 
incurred in or aggravated by such service, satisfactory lay 
or other evidence of service incurrence or aggravation of 
such injury or disease, if consistent with the circumstances, 
conditions, or hardships of such service, notwithstanding the 
fact that there is no official record of such incurrence or 
aggravation in such service, and, to that end, shall resolve 
every reasonable doubt in favor of the veteran. Service-
connection of such injury or disease may be rebutted by clear 
and convincing evidence to the contrary.  38 U.S.C.A. § 
1154(b); see also 38 C.F.R. § 3.304(d).

These combat provisions do not create a statutory presumption 
that a combat veteran's claimed disability is service-
connected, but it is an evidentiary mechanism which lightens 
the burden of a veteran who seeks service connection based on 
disability alleged to be related to combat.  If a combat 
veteran presents satisfactory lay or other evidence of 
service incurrence or aggravation of a disease or injury, 
which is consistent with the circumstances or hardships of 
his service, then an evidentiary presumption of service 
connection arises and the burden shifts to the government to 
disprove service incurrence or aggravation by clear and 
convincing evidence.  In determining if there is such clear 
and convincing evidence, all evidence should be considered 
including availability of medical records, the nature and 
course of a disease or disability, the amount of time that 
has elapsed since service before there is a complaint of the 
condition, and any other relevant factors. Maxson v. Gober, 
230 F.3d 1330 (Fed. Cir. 2000); Collette v. Brown, 82 F.3d 
389 (Fed. Cir. 1996).

Neither the sinusitis or headache disabilities for which the 
veteran is seeking service connection are alleged to be 
related to combat.  Rather, the veteran seems to seek special 
evidentiary consideration as a "combat veteran."  Yet 
according to his DD Form 214, he received, in pertinent part, 
a Vietnam Service Medical and a Republic of Vietnam Campaign 
Medal.  His MOS was Administrative Specialist (with "clerk 
typist" as the related civilian occupation).  Nothing here 
or in his service medical records suggests that the veteran 
was in combat.  Therefore, the provisions of 38 U.S.C.A. 
§ 1154(b) do not apply in this case. 

The weight of the credible evidence demonstrates that the 
veteran's sinus and headache disabilities began years after 
his active duty and were not caused by any incident of 
service.  As the preponderance of the evidence is against the 
claims for service connection for sinusitis and headaches, 
the benefit-of-the-doubt rule does not apply, and the claims 
must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).


ORDER

Based on a reopened claim, service connnection for 
hypertension is granted.

The applications to reopen claims for service connection for 
a bilateral knee disability and a left shoulder disability 
are denied.

Service connection for sinusitis and headaches is denied.



REMAND

The remaining issue on appeal is service connection for a 
neck disability.  As to this issue, the Board finds there is 
a further VA duty to assist the veteran in developing his 
claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

Active duty medical records reflect, in pertinent part, that 
at his December 1966 enlistment examination, his spine was 
essentially normal.  However, in June 1968, he sought 
outpatient treatment for stiffness in his neck, which began 
the night before while playing basketball.  On examination, 
rotation was limited by pain.  The impression was myositis.  
He was given medication and told to return as needed.  At an 
August 1970 separation examination, his spine was normal.  

He underwent a VA examination in September 1973, but had no 
specific musculoskeletal complaints.  At a December 1974 
reserve examination, he denied any history of swollen or 
painful joints, arthritis, rheumatism, or bursitis, bone, 
joint, or other deformity, or recurrent back pain.  On 
examination, his spine was essentially normal.  

At a December 1979 examination, the veteran denied any 
history of swollen or painful joints, arthritis, rheumatism, 
or bursitis, bone, joint, or other deformity, or recurrent 
back pain.  The veteran did report that in 1950 (before his 
period of active duty), he had fallen off the top of a 
Brink's truck, hitting his back and left shoulder.  He also 
reported that he had been in a motor vehicle accident in 
August 1979, during which he injured his neck, lumbar spine, 
and left leg.  He reported he had been treated this with a 
heating pad, with normal range of motion and strength, and it 
had apparently not interfered with his ability to perform.  
On examination, his spine was normal, as it was during 
examinations conducted in October 1983, July 1987, August 
1991, and September 1996 (his retirement examination).  

A private radiological study conducted in March 2000 revealed 
cervical spondylosis, most marked at C3-4.  A private MRI 
conducted in June 2001 revealed mild disc bulge and right 
uncinate spurring encroaching on the right neural foramen at 
the C3-4.  At the C4-5 level, there was a mild disc bulge and 
a small left lateral disc herniation encroaching on the 
bilateral neural foramen, left greater than right.  At the 
C5-6 and C6-7 levels, there were mild disc bulges.  There was 
mild-to-moderate spondylitic changes from the C3 through the 
C7 levels.  

The veteran was hospitalized at a private facility in 
September 2001 and shortly thereafter underwent complete 
laminectomies of C3, C4, C5, C6, C7, and T1, followed by 
extensive physical therapy and follow-up outpatient treatment 
for cervical stenosis/osteomyelitis.

The RO has not yet provided a VA examination to determine 
whether the current neck disability has a connection or nexus 
with the veteran's period of active duty (including the June 
1968 complaints of neck pain and treatment for myositis).  
This should be done on remand as part of the duty to assist.  

Accordingly, the Board remands this issue to the RO, via the 
Appeals Management Center (AMC) in Washington, DC, for the 
following action:

1.  RO should have the veteran undergo a 
VA examination to determine the nature 
and etiology of his current neck 
(cervical spine) disorder.  The claims 
folder should be provided to and reviewed 
by the examiner.  Based on a review of 
historical records, the examiner should 
give a medical opinion, with adequate 
rationale, as to the date of onset and 
etiology of the current neck disorder, 
including any relationship with the 
veteran's period of active duty.

2.  The RO should then review the claim 
for service connection for a neck 
disability.  If the claim remains denied, 
the RO should provide the veteran and his 
representative with a supplemental 
statement of the case, and give them an 
opportunity to respond, before the case 
is returned to the Board.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).





	                        
____________________________________________
L. W. Tobin
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



